Cite as 2015 Ark. 382

                SUPREME COURT OF ARKANSAS

          IN RE SUPREME COURT                    Opinion Delivered   October 22, 2015
          COMMITTEE ON
          AUTOMATION




                                      PER CURIAM

       Dena Ross, District Court Clerk, of Mena, Scott Braden, Assistant Federal Public

Defender, of Little Rock, and James Kingsbury, Arkansas State Police, are appointed to the

Supreme Court Committee on Automation for three-year terms to expire October 31, 2018.

We thank them for their willingness to serve on this important committee.

         Honorable Lynn Williams, Circuit Judge, of Hot Springs and Kirby Miraglia of Little

Rock, are reappointed to the Committee on Automation for three-year terms to expire

October 31, 2018. We thank them for their continued service.

         The court expresses its gratitude to David Fuqua and Vickie Asher, whose terms

have expired, for their service on the committee. We also note the resignation of Allen

Fitzgerald and thank him for his service.